Citation Nr: 1811514	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for right hip and leg peripheral neuropathy.

2.  Entitlement to service connection for right hip and leg peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as related to exposure to herbicide agents.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision and a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2010 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claim.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Board acknowledges the Veteran was not given an opportunity to request another hearing.  The Board, however, notes the Veteran has submitted multiple Form 9s waiving the opportunity for a Board hearing.  Thus, the Board takes those statements as the Veteran waiving the opportunity for a Board hearing, and therefore, finds the lack of notice concerning the Veteran's right to a new hearing non-prejudicial to the Veteran. 

In a September 2010 decision, the Board denied service connection for right hip and leg peripheral neuropathy and denied reopening the claim for service connection for bilateral upper extremities ulnar and median nerve neuropathy.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court affirmed the Board's September 2010 decision.  Additionally, the Court concluded the Board failed to adjudicate the claim for service connection for left lower extremity peripheral neuropathy.  Therefore, that issue was remanded to the Board.

Subsequently, the case was remanded by the Board in March 2013, November 2013, April 2016, and April 2017.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2013, the Board remanded the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity because the Veteran submitted additional evidence after the 90-day letter sent by the Board and indicated he wanted the RO to review the evidence.  Thus, the case was sent back to the RO to review the additional evidence.  

In November 2013, the issue of service connection for peripheral neuropathy of the left lower extremity was remanded so a VA examination could be provided. 

In April 2016, and April 2017 the claim for service connection for peripheral neuropathy of the left lower extremity was remanded for VA examinations and opinions.  Also in April 2017, the issue for whether new and material evidence had been received to reopen the claim for service connection for peripheral neuropathy of the right hip and right lower extremity for issuance of a Statement of the Case (SOC).  

The Veteran received VA examinations in September 2014 and June 2016 and subsequent VA opinions were submitted in July 2016 and October 2017.  However, as discussed below, the Board finds the October 2017 VA opinion did not fully comply with the April 2017 remand directives. 

The issues service connection for left lower extremity peripheral neuropathy, to include as related to exposure to herbicide agents, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for right hip and leg neuropathy was denied by the Board in a September 2010 decision.  The Veteran appealed this decision to the Court and the decision was affirmed. 

2.  The evidence of record since the September 2010 Board decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability. 


CONCLUSIONS OF LAW

1.  The September 2010 Board decision that denied the Veteran's claim for service connection for right hip and leg neuropathy is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

2.  The evidence received since the September 2010 Board decision is new and material, and the service connection claim for right hip and leg neuropathy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In a September 2010 Board decision, the Board denied service connection for right hip and leg peripheral neuropathy.  The Board determined there was no evidence of complaints during active military service or within one year of separation.  The Board concluded there was no competent medical evidence showing a link between the Veteran's right lower extremity neuropathy and service.  The Veteran appealed the Board decision, and in an April 2012 Memorandum Decision, the Court affirmed the decision.  The Veteran did not appeal the Court's decision; therefore, the September 2010 Board decision became final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

In October 2015, the Veteran filed an application to reopen the claim.  The evidence received since the September 2010 Board decision includes the Veteran's private medical records and additional VA treatment records.  The record also contains a March 2016 private opinion from the Veteran's doctor noting that he had bilateral peripheral neuropathy of the lower extremities that could be related to Agent Orange exposure.  The Board finds that the new evidence triggers the VA's duty to assist by requiring a VA examination and medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for right hip and leg peripheral neuropathy.  38 C.F.R. § 3.156(a).  However, as discussed below, further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim for service connection for right hip and leg peripheral neuropathy is reopened, and to this extent only, the appeal is granted. 


REMAND

The Board finds a remand is necessary for the Veteran's service connection claims.  As the Veteran's claim for service connection for neuropathy of the right hip and right leg has been reopened, an opinion is needed regarding etiology because the Veteran has asserted that the etiologies of his right hip, right leg, and left lower extremity neuropathy are the same.  

An additional VA opinion is needed for the Veteran's left lower extremity neuropathy.  As the Veteran asserts that his right leg and right hip peripheral neuropathy have the same etiology, the examiner should also provide an opinion as to the etiology of the right lower extremity peripheral neuropathy.  

As noted previously, this case has been remanded for multiple VA examinations.  Most recently, it was remanded in April 2017 for an opinion.  Unfortunately, the Board finds another VA opinion is needed as the VA examiner did not fully comply with the directives.  The April 2017 remand directed the VA examiner to discuss the Veteran's Agent Orange exposure, October 1966 treatment record showing a pulled muscle, January 1968 Medical History documenting cramps in his legs, lay statements about continuity of symptoms, lay assertion and articles hypothesizing that peripheral neuropathy due to herbicide agent exposure could have a delayed onset, and a March 2016 private opinion.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, VA did not substantially comply with the remand directives because the October 2017 VA examiner only discussed that the Veteran's peripheral neuropathy was not related to herbicide agent exposure.  Therefore, the Board finds another remand is necessary.   

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with the aforementioned issues.  A hypothetical grant of service connection could change the adjudication of the TDIU issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the VA examiner who provided the October 2017 opinion for an additional addendum opinion, or if that examiner is unavailable, to another neurologist.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The Veteran should only be scheduled for a physical examination if deemed necessary by the clinician.  

The clinician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left lower extremity, right leg, and right hip peripheral neuropathy are related to his active duty service, including due to herbicide agent exposure.  It is not sufficient to conclude that the Veteran's late onset peripheral neuropathy is not related to service solely because this type of neuropathy is not on the list of diseases and conditions presumptively associated with exposure to herbicide agents.  

The clinician must specifically discuss:

a.  October 1966 treatment record documenting the Veteran's pulled muscle.

b.  January 1968 Medical history documenting the Veteran's cramping in his legs.

c.  Veteran's lay statements and buddy statements noting the continuity of symptoms, including cramping, pain, and stiffness in his legs.

d.  Veteran's lay statements about the relationship between his neuropathy and Agent Orange exposure, including delayed onset.

e.  March 2016 private opinion discussing neuropathy and Agent Orange exposure.

The clinician must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the clinician must state this and provide a rationale for such conclusion.

2. Review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing clinician for corrective action.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


